Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146872                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146872
                                                                    COA: 308275
                                                                    Wayne CC: 03-011966-FH
  THOMAS CLIFFORD WHITE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 24, 2013
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall submit supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the defendant’s unconditional guilty plea waived any violation
  of the 180-day rule, MCL 780.131 and MCL 780.133; see People v Lown, 488 Mich 242,
  268-270 (2011), where the prosecutor had received (albeit possibly not by certified mail)
  a written Department of Corrections (DOC) notice of the defendant’s incarceration and a
  request for final disposition of the pending charges, had responded to the notice stating
  that there were no pending charges against the defendant, and commenced the criminal
  action five years after receipt of the notice, and where the defendant and the Wayne
  Circuit Court were unaware of the notice and the response at the time of the plea
  proceeding; and (2) whether the defendant’s guilty plea was properly set aside by the trial
  court for the reason that it was unknowing and involuntary due to the defendant’s and the
  court’s unawareness of the DOC notice and prosecutorial response. The parties should
  not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 25, 2013
           s1022
                                                                               Clerk